DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 20 July 2021 in response to the 21 April 2021 non-final rejection is considered.  Newly amended claims 1, 2, 4, 5, 7-14, 16, 17, 19, 20, 22-25, 27, 29, and 31-33 are pending.  Claims 1, 2, 4, 5, 7-14, 16, 17 are examined on the merits.  In light of the amendments, a search of newly amended claim 1 has been extended to the following scope: W is not limited; Y is a cyclic group directly connected to variable W; and R2 is OH or phenyl.  
The claim objections are overcome because the alternate forms of a claimed compound are now consistent with the preamble of the claim.  The rejection under 35 U.S.C. 112(a) is maintained for the reasons (“Response to Arguments” section for the corresponding rejection below).  The 34 U.S.C. 112 (b) and (d) rejections are overcome by the amendment filed 20 July 2021 because the unclear language and non-limiting language has been removed.  Thee rejections under 35 U.S.C. 102 and 103 are overcome because variable R2 has been amended to OH or an aniline group.  In the prior art of the non-final action, R2 is OMe, O-benzyl, or O-phenyl.  
Claim Objections
Claims 1, 2, 4, 5, 7-14, 16, and 17 are objected to because of the following informalities:  they contain subject matter which has not been searched.  As noted above, a search of formula I has been extended to compounds in which variable Y is a cyclic group.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of urinary bladder, colon cancer, rectal cancer, and prostate cancer, and acute myeloid leukemia, does not reasonably provide enablement for treatment of the scope of conditions .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a condition mediated by LSD1 in a subject suffering from said condition with a substituted cyclopropylene compound of formula (I). Thus, the claims taken together with the specification imply that a compound of formula (I) can treat a condition mediated by LSD1 in a subject.
The state of the prior art and (4) the predictability or unpredictability of the art:
HOIFELDT (Nature Reviews: Drug Discovery, 2013, 1-14) describes the following concepts: LSD1 is highly expressed in bladder cancer, colorectal cancer, breast cancer, prostate cancer, and acute myeloid leukemia (page 5 (column 1, last paragraph to column 2, paragraph 1); and more research is needed to understand the therapeutic benefits and targeting of histone demethylases (page 10, column 1, paragraph 2 to page 11, column 2, paragraph 2).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a condition associated with LSD1, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how a condition associated with LSD1 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:

The specification does not provide guidance for treatment of the scope of conditions claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a condition associated with LSD1 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Arguments
This rejection is maintained because Hoifeldt shows that even though LSD1 is linked to specific cancers, more research is needed to validate therapeutic diseases linked to LSD1 as well targeting the same.  Claim 17 as presently claimed does not take into account the issues raised by Hoifeldt, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Scheme 1 depicts two synthetic steps: step one, converting a genus of formula 1 into a genus of formula 2 with an aldehyde or ketone reducing agent or alkylation step; step two, converting a genus of formula 2 into a compound of formula I withNH2R2.  The text of the claim refers to step 2 as a way of converting a compound of formula 2 into an acid-however the final product of step 2 is an amide.  Additionally step 3, which is not recited in scheme 1, describes converting an acid into an amide.
Claim 12 recites the limitations steps 2 and 3.  Step 2 refers to making an acid that is not present in scheme 1.  There is insufficient antecedent basis for this limitation of step 3 in the claim because step 3 is not recited scheme 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DRESS (WO 2005103003, published 3 November 2005).  Dress describes example 75 (page 122, line 8-16) and pharmaceutical compositions comprising the same (page 39, line 7 to page 43, line 15).  In example 75, which is a racemic mixture, the following instant definitions apply: Ar is phenyl; R3 is H; W is methylene; Y is 1H-pyrrolo[2,3-c]pyridine (C7-heterocyclyl) substituted with a substituted alkyl group; Z is a bond; and R2 is OH (R7 is H).

    PNG
    media_image1.png
    436
    695
    media_image1.png
    Greyscale

Conclusion
Claims 1, 2, 4, 5, 7-14, 16, and 17 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  A compound where instant variable Y is a cyclic group and R2 is aniline which is optionally substituted is free of the prior art of record because Dress does not describe a compound in which R2 is an aromatic group.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699